--------------------------------------------------------------------------------

 
CONTRIBUTION AGREEMENT
 
dated as of July 1, 2007
 
by and among




HERSHA NORWICH ASSOCIATES, LLC,
KIRIT PATEL,
ASHWIN SHAH and
K&D INVESTMENT ASSOCIATES, L.L.C.


as Contributors,


and
 
HERSHA HOSPITALITY LIMITED PARTNERSHIP and
44 NORWICH MANAGER, LLC


 
as Acquirers,
 


IN CONNECTION WITH THE PURCHASE AND SALE OF
MEMBERSHIP INTERESTS IN 44 HERSHA NORWICH ASSOCIATES, LLC, OWNER OF HOLIDAY INN
NORWICH, LOCATED AT
10 LAURA BOULEVARD, NORWICH, CT
 

--------------------------------------------------------------------------------




THIS CONTRIBUTION AGREEMENT, dated as of July 1, 2007 (the “Agreement”), by
Hersha Norwich Associates, LLC, a Delaware limited liability company (the
“Hersha Contributor”), Kirit Patel, an individual (the “Patel Contributor”),
Ashwin Shah, an individual (the “Shah Contributor”), K&D Investment Associates,
L.L.C., a Michigan limited liability company (the “K&D Contributor”,
collectively, the “Contributors”), 44 Hersha Norwich Associates, LLC, a
Connecticut limited liability company (the “LLC”), 44 Norwich Manager, LLC, a
Delaware limited liability company (the “Manager Acquirer”) and Hersha
Hospitality Limited Partnership, a Virginia limited partnership (the
“Partnership Acquirer”, collectively, the “Acquirers”), provides:
 
ARTICLE I
 
DEFINITIONS; RULES OF CONSTRUCTION
 
1.1           Definitions.   The following terms shall have the indicated
meanings:
 
“Act of Bankruptcy” shall mean if a party hereto or any general partner thereof
shall (a) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (b) admit in writing its inability to pay
its debts as they become due, (c) make a general assignment for the benefit of
its creditors, (d) file a voluntary petition or commence a voluntary case or
proceeding under the Federal Bankruptcy Code (as now or hereafter in effect),
(e) be adjudicated a bankrupt or insolvent, (f) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, (g) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case or proceeding under the Federal Bankruptcy
Code (as now or hereafter in effect), or (h) take any corporate or limited
liability company action for the purpose of effecting any of the foregoing; or
if a proceeding or case shall be commenced, without the application or consent
of a party hereto or any general partner thereof, in any court of competent
jurisdiction seeking (1) the liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of debts, of such party or
general partner, (2) the appointment of a receiver, custodian, trustee or
liquidator or such party or general partner or all or any substantial part of
its assets, or (3) other similar relief under any law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or adjustment of debts,
and such proceeding or case shall continue undismissed; or an order (including
an order for relief entered in an involuntary case under the Federal Bankruptcy
Code, as now or hereafter in effect) judgment or decree approving or ordering
any of the foregoing shall be entered and continue unstayed and in effect, for a
period of 60 consecutive days.
 
“Apportionment Date” shall mean the day immediately preceding the Closing Date.
 
“Articles of Organization” shall mean the Articles of Organization of the LLC
filed with the Secretary of State of the State of Connecticut, a true and
correct copy of which is attached hereto as Exhibit F.


--------------------------------------------------------------------------------


 
“Assignment and Assumption Agreement” shall mean that certain Assignment and
Assumption Agreement with respect to the Interests (defined herein below), dated
as of the Closing Date, by and between Contributors and Acquirers.
 
“Authorizations” shall mean all licenses, permits and approvals required by any
governmental or quasi-governmental agency, body or officer for the ownership,
operation and use of the Property or any part thereof.
 
“Closing” shall mean the Closing of the contribution and acquisition of the
Interests pursuant to this Agreement.
 
“Closing Date” shall mean the date on which the Closing occurs.
 
“Consideration” shall mean the value of Sixteen Million Eighty Thousand Dollars
($16,080,000.00) less the principal amount of the first Existing Mortgage
outstanding on the Closing Date, payable in limited partnership units of
Partnership Acquirer payable to the Contributors at Closing in the manner
described in Section 2.3 and the assumption or modification by Partnership
Acquirer of the existing loans from New Alliance Bank, a Connecticut banking
corporation, successor by merger to Westbank, a Massachusetts banking
corporation to the LLC, dated July 28, 2005 and amended September 26, 2006, in
the total original principal amount of Eight Million Four Hundred Twenty-Three
Thousand Dollars ($8,423,000.00).
 
“Continuing Liabilities” shall include liabilities arising under Operating
Agreements, Leases, equipment leases, loan agreements, or proration credits at
Closing, but shall exclude any liabilities arising from any other arrangement,
agreement or pending litigation.
 
“Deposit” shall have the meaning set forth in Section 2.3.


“Employment Agreements” shall mean any and all employment agreements, written or
oral, between the Contributors or its managing agent and the persons employed
with respect to the Property.  A schedule indicating all pertinent information
with respect to each Employment Agreement in effect as of the date hereof, name
of employee, social security number, wage or salary, accrued vacation benefits,
other fringe benefits, etc., is attached hereto as Exhibit B.
 
“Escrow Agent” shall mean __________.
 
“Existing Mortgage” shall mean the existing loans from New Alliance Bank, a
Connecticut banking corporation, successor by merger to Westbank, a
Massachusetts banking corporation to the LLC, dated July 28, 2005 and amended
September 26, 2006, in the total original principal amount of Eight Million Four
Hundred Twenty-Three Thousand Dollars ($8,423,000.00).
 
“FIRPTA Certificate” shall mean the affidavit of the Contributors under
Section 1445 of the Internal Revenue Code certifying that such Contributors are
not a foreign corporation, foreign partnership, foreign limited liability
company, foreign trust, foreign estate or foreign person (as those terms are
defined in the Internal Revenue Code and the Income Tax Regulations), in form
and substance satisfactory to the Acquirer.
 

--------------------------------------------------------------------------------


 
“Governmental Body” means any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign.
 
“Hersha” shall mean Hersha Hospitality Trust, a Maryland business trust.
 
“Hotel” shall mean the hotel and related amenities located on the Land.
 
“Improvements” shall mean the Hotel and all other buildings, improvements,
fixtures and other items of real estate located on the Land.
 
“Insurance Policies” shall mean those certain policies of insurance described on
Exhibit C attached hereto.
 
“Intangible Personal Property” shall mean all intangible personal property owned
or possessed by the Contributors or the LLC and used in connection with the
ownership, operation, leasing, occupancy or maintenance of the Property,
including, without limitation, the right to use the trade name “Holiday Inn
Norwich” and all variations thereof, the Authorizations, escrow accounts,
insurance policies, general intangibles, business records, plans and
specifications, surveys and title insurance policies pertaining to the real
property and the personal property, all licenses, permits and approvals with
respect to the construction, ownership, operation, leasing, occupancy or
maintenance of the Property, any unpaid award for taking by condemnation or any
damage to the Land by reason of a change of grade or location of or access to
any street or highway, and the share of the Tray Ledger as hereinafter defined,
excluding (a) any of the aforesaid rights the Acquirer elects not to acquire,
(b) the Contributor’s cash on hand, in bank accounts and invested with financial
institutions and (c) accounts receivable except for the above described share of
the Tray Ledger.
 
“Hersha Interests” shall mean all right, title and interest of Hersha
Contributor in the LLC, consisting of a 50% membership interest in the LLC.
 
“Patel Interests” shall mean all right, title and interest of Patel Contributor
in the LLC, consisting of a 20% membership interest in the LLC.
 
“Shah Interests” shall mean all right, title and interest of Shah Contributor in
the LLC, consisting of a 15% membership interest in the LLC.
 
“K&D Interests” shall mean all right, title and interest of K&D Contributor in
the LLC, consisting of a 15% membership interest in the LLC.
 
“Interests” shall mean the Hersha Interests, the Patel Interests, the Shah
Interests and the K&D Interests.
 

--------------------------------------------------------------------------------


 
“Inventory” shall mean all inventory located at the Hotel, including without
limitation, all mattresses, pillows, bed linens, towels, paper goods, soaps,
cleaning supplies and other such supplies.
 
“Joinder” shall have the meaning set forth in Section 2.3(c).
 
"Knowledge" shall mean the actual knowledge of the Contributors that they would
have had after making reasonable investigation.
 
“LP Units” shall mean the value of _________ limited partnership units of
Partnership Acquirer.
 
“Land” shall mean that certain parcel of real estate lying and being in the Town
of Norwich, County of New London and State of Connecticut at 10 Laura Boulevard,
Norwich, Connecticut, as more particularly described on Exhibit A attached
hereto, together with all easements, rights, privileges, remainders, reversions
and appurtenances thereunto belonging or in any way appertaining, and all of the
estate, right, title, interest, claim or demand whatsoever of the Contributor
therein, in the streets and ways adjacent thereto and in the beds thereof,
either at law or in equity, in possession or expectancy, now or hereafter
acquired.
 
“Leases” shall mean those leases of real property listed on Exhibit D attached
hereto.
 
“LLC” shall mean 44 Hersha Norwich Associates, LLC, a Connecticut limited
liability company that owns, as its only assets, the fee interest in the Land,
and the Hotel and Improvements located on the Land.
 
“LLC Operating Agreement” shall mean the current operating agreement of the LLC,
a true and correct copy of which is attached hereto as Exhibit G.
 
“Manager” shall mean Hersha Hospitality Management, LP, a Pennsylvania limited
partnership.
 
“Operating Agreements” shall mean the management agreements, service contracts,
supply contracts, leases (other than the Leases) and other agreements, if any,
in effect with respect to the construction, ownership, operation, occupancy or
maintenance of the Property.  All of the Operating Agreements in force and
effect as of the date hereof are listed on Exhibit E attached hereto.
 
“Owner's Title Policy” shall mean an owner's policy of title insurance issued to
the Acquirers by the Title Company, dated as of the Closing Date, pursuant to
which the Title Company insures the Acquirers’ ownership of title to the fee
interest in the Real Property (including the marketability thereof) subject only
to Permitted Title Exceptions.  The Owner's Title Policy shall insure the
Acquirers in the amount of the Consideration and shall be acceptable in form and
substance to the Acquirers.  The description of the Land in the Owner's Title
Policy shall be by courses and distances and shall be identical to the
description shown on a survey provided by the Contributors to the Acquirers.
 

--------------------------------------------------------------------------------


 
“Permitted Title Exceptions” shall mean those exceptions to title to the Real
Property that are satisfactory to the Acquirers as determined pursuant to
Section 2.2.
 
“Property” shall mean collectively the Land, Improvements, the Inventory, the
Reservation System, the Tangible Personal Property and the Intangible Personal
Property.
 
“Real Property” shall mean the Land and the Improvements.
 
“Reservation System” shall mean the Contributors’ Reservation Terminal and
Reservation System equipment and software, if any.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Study Period” shall mean the period commencing as of the date hereof, and
continuing through the time of Closing.
 
“Tangible Personal Property” shall mean the items of tangible personal Property
consisting of all furniture, fixtures and equipment situated on, attached to, or
used in the operation of the Hotel, and all furniture, furnishings, equipment,
machinery, and other personal property of every kind located on or used in the
operation of the Hotel and owned by the Contributors or the LLC.


“Title Commitment” shall mean the commitment by the Title Company to issue the
Owner's Title Policy.
 
“Title Company” shall mean _________.
 
“Tray Ledger” shall mean the final night's room revenue (revenue from rooms
occupied as of 11:59:59 p.m. on the Apportionment Date, inclusive of food,
beverage, telephone and similar charges), net of any sales taxes, room taxes or
other taxes thereon.
 
“Utilities” shall mean public sanitary and storm sewers, natural gas, telephone,
public water facilities, electrical facilities and all other utility facilities
and services necessary for the operation and occupancy of the Property as a
hotel.
 
1.2           Rules of Construction.  The following rules shall apply to the
construction and interpretation of this Agreement:
 
(a)           Singular words shall connote the plural number as well as the
singular and vice versa, and the masculine shall include the feminine and the
neuter.


--------------------------------------------------------------------------------


 
(b)           All references herein to particular articles, sections,
subsections, clauses or exhibits are references to articles, sections,
subsections, clauses or exhibits of this Agreement.
 
(c)           Headings contained herein are solely for convenience of reference
and shall not constitute a part of this Agreement nor shall they affect its
meaning, construction or effect.
 
(d)           Each party hereto and its counsel have reviewed and revised (or
requested revisions of) this Agreement, and therefore any usual rules of
construction requiring that ambiguities are to be resolved against a particular
party shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.
 
ARTICLE II
 
CONTRIBUTION AND ACQUISITION; STUDY PERIOD;
PAYMENT OF CONSIDERATION
 
2.1           Contribution and Acquisition.  The Contributors agree to
contribute, assign and transfer their Interests to the Acquirers and the
Acquirers agree to accept the Interests in exchange for the Consideration and in
accordance with the other terms and conditions set forth herein.
 
2.2           Study Period.  (a)  The Acquirers shall have the right, until the
end of the Study Period, to enter upon the Real Property and to perform, at the
Acquirers’ expense, such economic, surveying, engineering, environmental,
topographic and marketing tests, studies and investigations as the Acquirers may
deem appropriate.  If such tests, studies and investigations warrant, in the
Acquirers’ sole, absolute and unreviewable discretion, the purchase of the
Interests for the purposes contemplated by the Acquirers, then the Acquirers may
elect to proceed to Closing and shall so notify the Contributors prior to the
expiration of the Study Period.  If for any reason the Acquirers do not so
notify the Contributors of their determination to proceed to Closing prior to
the expiration of the Study Period, or if the Acquirers notify the Contributors,
in writing, prior to the expiration of the Study Period that it has determined
not to proceed to Closing, this Agreement automatically shall terminate, and the
Acquirers shall be released from any further liability or obligation under this
Agreement.
 
(b)           During the Study Period, the Contributors shall make available to
the Acquirers, its agents, auditors, engineers, attorneys and other designees,
for inspection copies of all existing architectural and engineering studies,
surveys, title insurance policies, zoning and site plan materials,
correspondence, environmental audits and other related materials or information
if any, relating to the Property which are in, or come into, the Contributors’
possession or control.
 
(c)           The Acquirers hereby indemnify and defend the Contributors against
any loss, damage or claim arising from entry upon the Real Property by the
Acquirers or any agents, contractors or employees of the Acquirers.  The
Acquirers, at its own expense, shall restore any damage to the Real Property
caused by any of the tests or studies made by the Acquirers.
 

--------------------------------------------------------------------------------


 
(d)           During the Study Period, the Acquirers, at its expense, may cause
an examination of title to the Property to be made, and, prior to the expiration
of the Study Period, may notify the Contributors of any defects in title shown
by such examination that the Acquirers are unwilling to accept.  The
Contributors shall notify the Acquirers whether the Contributors are willing to
cure such defects and to proceed to Closing.  Contributors may cure, but shall
not be obligated to cure such defects.  If such defects consist of deeds of
trust, mechanics' liens, tax liens or other liens or charges in a fixed sum or
capable of computation as a fixed sum, the Contributors, at their option, shall
either pay and discharge (in which event, the Escrow Agent is authorized to pay
and discharge at Closing) such defects at Closing.  If the Contributors are
unwilling or unable to cure any such defects by Closing, the Acquirers shall
elect (1) to waive such defects and proceed to Closing without any abatement in
the Consideration or (2) to terminate this Agreement.  The Contributors shall
not, after the date of this Agreement, subject the Property to and shall take
all reasonable best efforts to prevent the Property from being subjected to any
liens, encumbrances, covenants, conditions, restrictions, easements or other
title matters or seek any zoning changes or take any other action which may
affect or modify the status of title without the Acquirers’ prior written
consent, which consent shall not be unreasonably withheld or delayed.  All title
matters revealed by the Acquirers’ title examination and not objected to by the
Acquirers as provided above shall be deemed Permitted Title Exceptions.  If
Acquirers shall fail to examine title and notify the Contributors of any such
title objections by the end of the Study Period, all such title exceptions
(other than those rendering title unmarketable and those that are to be paid at
Closing as provided above) shall be deemed Permitted Title Exceptions.
 
2.3           Payment of the Consideration. The Consideration shall be paid to
the Contributors in the following manner:
 
(a)           Partnership Acquirer has made a deposit to Contributors in the sum
of Two Million Dollars ($2,000,000.00) (the “Deposit”) as a refundable deposit,
paid directly to the Contributors. The Deposit shall be refunded to Partnership
Acquirer should the Acquirers terminate the Agreement. Contributors agree to pay
interest to Partnership Acquirer on the Deposit at a rate of Ten Percent (10%)
per annum from date of receipt of the Deposit until date of closing or
termination of the Agreement and return of the Deposit to the Partnership
Acquirer. Should closing occur, Contributors shall refund Deposit to Partnership
Acquirer and Partnership Acquirer shall pay to Contributor the LP Units, the
price of such LP Units to be determined on the date of closing calculated as the
Purchase Price less the principal amount of the Existing Mortgage outstanding on
the Closing Date, divided by the average volume-weighted closing price of Hersha
Hospitality Trust common shares over a twenty (20) trading day period that ends
at the conclusion of the previous trading day.


(b)           At Closing, the lender shall give consent to such contribution and
within a reasonable period of time, lender shall cause modification or
assumption of the Existing Mortgage, as appropriate. Any adjustments and
prorations to be made pursuant to the terms of this Agreement shall be paid by
wire transfer of immediately available funds to an account specified by the
party due to receive same.
 

--------------------------------------------------------------------------------


 
(c)           Notwithstanding the foregoing, no LP Units shall be issued by the
Partnership Acquirer, and following such issuance no LP Units shall be
transferred by the Contributors to, any person or entity that is not an
accredited investor within the meaning of Regulation D promulgated by the United
States Securities and Exchange Commission (“SEC”) under the Securities Act of
1933, as amended (the “Securities Act”), and to the extent any such
non-accredited person or entity is entitled to receive any portion of the
Consideration, such portion shall be paid in cash rather than LP Units and the
number of LP Units issuable in payment of the Consideration shall be reduced
accordingly. The Contributors agree to take such actions as Partnership Acquirer
may reasonably request in order to assure that the issuance of any LP Units
pursuant to this Agreement complies with the requirements of the Securities Act
and Regulation D promulgated thereunder. Except as otherwise expressly set forth
in this Agreement, the Contributors acknowledge and agree that once the Closing
occurs, the Contributors shall no longer hold any right, title or interest in
the Property (except through its ownership of Partnership Acquirer).
Contributors hereby direct Acquirers to pay, issue and distribute (as
applicable) the Consideration on the Closing Date to the Contributors in such
amounts set forth in this Agreement. The Contributors that acquire LP Units
acknowledge that any certificates evidencing the LP Units will bear appropriate
legends indicating (i) that the LP Units have not been registered under the
Securities Act, and (ii) that Partnership Acquirer’s Limited Partnership
Agreement (the “Acquirer’s Limited Partnership Agreement”) restricts the
transfer of the LP Units. The Contributors shall upon receipt of the LP Units at
Closing become a limited partner of Acquirer by executing the form of joinder
(the “Joinder”) to the Partnership Acquirer’s Limited Partnership Agreement
attached hereto as Exhibit J and deliver the executed Joinder at closing
pursuant to the terms of Section 6.2 hereof; provided, however, that if any
Contributor is presently a limited partner of the Partnership Acquirer, such
Contributor shall not be required to execute and deliver the Joinder.  By
executing and delivering the Joinder in accordance with the terms hereof, each
Contributor acknowledges that it will be bound by the terms and provisions of
the Acquirer’s Limited Partnership Agreement.
 
ARTICLE III
 
CONTRIBUTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
To induce the Acquirers to enter into this Agreement and to purchase the
Property, Contributors hereby make the following representations, warranties and
covenants, upon each of which Contributors acknowledge and agree that the
Acquirers are entitled to rely and has relied:
 

--------------------------------------------------------------------------------


 
3.1           Identity and Power.
 
(a)           The Hersha Contributor is a Delaware limited liability company and
has all requisite powers and all governmental licenses, authorizations, consents
and approvals necessary to carry on its business as now conducted, to own, lease
and operate its properties, to execute and deliver this Agreement and any
document or instrument required to be executed and delivered on behalf of the
Hersha Contributor hereunder, to perform its obligations under this Agreement
and any such other documents or instruments and to consummate the transactions
contemplated hereby.
 
(b)           The Patel Contributor is an individual and has all requisite
powers and all governmental licenses, authorizations, consents and approvals
necessary to carry on his business as now conducted, to own, lease and operate
its properties, to execute and deliver this Agreement and any document or
instrument required to be executed and delivered on behalf of the Patel
Contributor hereunder, to perform his obligations under this Agreement and any
such other documents or instruments and to consummate the transactions
contemplated hereby.
 
(c)           The Shah Contributor is an individual and has all requisite powers
and all governmental licenses, authorizations, consents and approvals necessary
to carry on his business as now conducted, to own, lease and operate its
properties, to execute and deliver this Agreement and any document or instrument
required to be executed and delivered on behalf of the Shah Contributor
hereunder, to perform his obligations under this Agreement and any such other
documents or instruments and to consummate the transactions contemplated hereby.
 
(d)           The K&D Contributor is a Michigan limited liability company and
has all requisite powers and all governmental licenses, authorizations, consents
and approvals necessary to carry on its business as now conducted, to own, lease
and operate its properties, to execute and deliver this Agreement and any
document or instrument required to be executed and delivered on behalf of the
K&D Contributor hereunder, to perform its obligations under this Agreement and
any such other documents or instruments and to consummate the transactions
contemplated hereby.
 
3.2           Authorization, No Violations and Notices.
 
(a)           The execution, delivery and performance of this Agreement by the
Contributors, and the consummation of the transactions contemplated hereby have
been duly authorized, adopted and approved by the Contributors.  No other
proceedings are necessary to authorize this Agreement and the transactions
contemplated hereby.  This Agreement has been duly executed by the Contributors
and is a valid and binding obligation enforceable against them in accordance
with its terms.
 
(b)           Neither the execution, delivery, or performance by the
Contributors of this Agreement, nor the consummation of the transactions
contemplated hereby, nor compliance by the Contributors with any of the
provisions hereof, will
 
(i)           violate, conflict with, result in a breach of any provision of,
constitute a default (or an event that, which, with or lapse of time or both,
would constitute a default) under, result in the termination of, accelerate the
performance required by, or result in a right of termination or acceleration, or
the creation of any lien, security interest, charge, or encumbrance upon any of
the Property or assets of the LLC, under any of  the terms, conditions, or
provisions of, the Articles of Organization, the LLC Operating Agreement, or any
note, bond, mortgage, indenture, deed of trust, license (including without
limitation, the License), lease, agreement, or other instrument, or obligation
to which the LLC is a party, or by which the LLC may be bound, or to which the
LLC or the Property or assets may be subject; or
 

--------------------------------------------------------------------------------


 
(ii)    violate any judgment, ruling, order, writ, injunction, decree, statute,
rule, or regulation applicable to the LLC or its Property or assets that would
not be violated by the execution, delivery or performance of this Agreement or
the transactions contemplated hereby by the Contributors or compliance by the
Contributors with any of the provisions hereof.
 
3.3           Litigation with respect to Contributors.  There is no action,
suit, claim or proceeding pending or, to the Contributors’ Knowledge, threatened
against or affecting the Contributors or their assets in any court, before any
arbitrator or before or by any governmental body or other regulatory authority
(i) that would materially adversely affect the Contributors or the Interests,
(ii) that seeks restraint, prohibition, damages or other relief in connection
with this Agreement or the transactions contemplated hereby, or (iii) would
delay the consummation of any of the transactions contemplated hereby.  The
Contributors are not subject to any judgment, decree, injunction, rule or order
of any court relating to the Contributors’ participation in the transactions
contemplated by this Agreement.
 
3.4
Interests and Property.

 
(a)           The Interests are, on the date hereof, and will be on the Closing
Date, free and clear of all liens and encumbrances and the Contributors have
good, marketable title thereto and the right to convey same in accordance with
the terms of this Agreement.  Upon delivery of the Contributors’ Assignment and
Assumption Agreement to the Acquirers at Closing, good valid and marketable
title to the Contributors’ Interests, free and clear of all liens and
encumbrances, will pass to the Acquirers.  The Interests constitute the only
outstanding securities and membership interests of the LLC.
 
(b)           Except for the lien created in connection with the Existing
Mortgage, the Property is, on the date hereof, and will be on the Closing Date,
free and clear of all liens and encumbrances, and the LLC has good, marketable
title thereto and the right to convey same.  The LLC is the fee simple owner of
the Real Property and the sole owner of the Property.
 
 
3.5 
Bankruptcy. No Act of Bankruptcy has occurred with respect to the LLC.

 
3.6   Brokerage Commission.  The Contributors have not engaged the services of,
nor is it or will it or Acquirer become liable to, any real estate agent,
broker, finder or any other person or entity for any brokerage or finder’s fee,
commission or other amount with respect to the transactions described herein on
account of any action by the Contributor.
 

--------------------------------------------------------------------------------


 
3.7
The LLC.

 
(a)           The LLC is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Connecticut and has
all requisite powers necessary to carry on its business as now conducted, to
own, lease and operate its properties.
 
(b)           Neither the execution, delivery, or performance by the
Contributors of this Agreement, nor the consummation of the transactions
contemplated hereby, nor compliance by the Contributors or the LLC with any of
the provisions hereof, will:
 
(i)           violate, conflict with, result in a breach of any provision of,
constitute a default (or an event that, with notice or lapse of time or both,
would constitute a default) under, result in the termination of, accelerate the
performance required by, or result in a right of termination or acceleration, or
the creation of any lien, security interest, charge, or encumbrance upon any of
the Property or other assets of the LLC, under any of the terms, conditions, or
provisions of, the Articles of Organization or LLC Operating Agreement, or any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement, or
other instrument or obligation to which the LLC is a party, or by which the LLC
may be bound, or to which the LLC or its properties or assets may be subject; or
 
(ii)          violate any judgment, ruling, order, writ, injunction, decree,
statute, rule, or regulation applicable to the LLC or any of the LLC’s
properties or assets.
 
(c)           Except for the Contributors, no party has any interest in the LLC
or the Property or any portion thereof, or the right or option to acquire any
interest in the LLC or the Property or any portion thereof.  The LLC has no
subsidiaries and does not directly or indirectly own any securities of or
interest in any other entity, including, without limitation, any LLC or joint
venture.
 
(d)           The LLC has conducted no business other than the ownership and
operation of the Property.
 
3.8           Liabilities, Debts and Obligations.  Except for the Continuing
Liabilities and the Existing Mortgage, the LLC has no liabilities, debts or
obligations.
 
            
3.9
Tax Matters.

 
(a)           Notwithstanding anything to the contrary contained in this
Agreement, including without limitation the use of words and phrases such as
“sell,” “sale,” purchase,” and “pay,” the parties hereto acknowledge and agree
that it is their intent that the transaction contemplated hereby shall be
treated for federal income tax purposes pursuant to Section 721 of the Internal
Revenue Code of 1986, as amended, as the contribution of the Interests by the
Contributors to the Acquirers in exchange for the Consideration, and not as a
transaction in which any Contributors are acting other than in the capacity as a
prospective partner in the Partnership Acquirer.
 

--------------------------------------------------------------------------------


 
(b)           The Contributors represent and warrant that they has obtained from
their own counsel advice regarding the tax consequences of (i) the transfer of
the Interests to the Acquirers and the receipt of the Consideration therefor,
(ii) the Contributors’ admission as a limited partner of the Partnership
Acquirer, and (iii) any other transaction contemplated by this Agreement.  Each
Contributor further represents and warrants that it has not relied on the
Acquirers or the Acquirers’ representatives or counsel for such tax advice.
 
(c)           The Contributors have caused the LLC to file within the time and
in the manner prescribed by law all federal, state, and local tax returns and
reports, including but not limited to income, gross receipts, intangible, real
property, excise, withholding, franchise, sales, use, employment, personal
property, and other tax returns and reports, required to be filed by the LLC
under the laws of the United States and of each state or other jurisdiction in
which the LLC conducts business activities requiring the filing of tax returns
or reports.  All tax returns and reports filed by the LLC are true and correct
in all material respects.  The LLC has paid in full all taxes of whatever kind
or nature for the periods covered by such returns.  The LLC has not been
delinquent in the payment of any tax, assessment, or governmental charge or
deposit and has no tax deficiency or claim outstanding, assessed, threatened, or
proposed against it.  The charges, accruals, and reserves for unpaid taxes on
the books and records of the LLC as of the Closing Date are sufficient in all
respects for the payment of all unpaid federal, state, and local taxes of the
LLC accrued for or applicable to all periods ended on or before the Closing
Date.  There are no tax liens, whether imposed by the United States, any state,
local, or other taxing authority, outstanding against the LLC or any of its
assets.  The federal, state, and local tax returns of the LLC have not been
audited, nor has the LLC or the Contributor received any notice of any federal,
state, or local audit.  The LLC has not obtained or received any extension of
time (beyond the Closing Date) for the assessment of deficiencies for any years
or waived or extended the statute of limitations for the determination or
collection of any tax.  To the Contributors’ Knowledge, no unassessed tax
deficiency is proposed or threatened against the LLC.


(d)           All taxes, including real property taxes and rental taxes or the
equivalent, and all interest and penalties due thereon, required to be paid or
collected by the LLC in connection with the operation of the Property as of the
Closing Date will have been collected and/or paid to the appropriate
governmental authorities, as required or such amounts shall be pro-rated as of
the Closing Date. The Contributors shall cause the LLC to file, all necessary
returns and petitions required to be filed through the Closing Date.  The
Contributors shall cause the LLC to prepare and file all federal and state
income tax returns for the tax period ending on the Closing Date, which shall
reflect the termination for tax purposes of the LLC.
 

--------------------------------------------------------------------------------


 
3.10         Contracts and Agreements.  There is no loan agreement, guarantee,
note, bond, indenture and other debt instrument, lease and other contract to
which the LLC is a party or by which its assets are bound other than Existing
Mortgage, Permitted Title Exceptions, the Leases, and the Operating Agreements.
 
3.11         No Special Taxes.  The Contributors have no Knowledge of, nor have
they received any written notice of, any special taxes or assessments relating
to the LLC or Property or any part thereof or any planned public improvements
that may result in a special tax or assessment against the Property.
 
3.12         Compliance with Existing Laws.  The LLC possesses all
Authorizations, each of which is valid and in full force and effect, and, to
Contributors’ Knowledge, no provision, condition or limitation of any of the
Authorizations has been breached or violated.   The LLC has not misrepresented
or failed to disclose any relevant fact in obtaining all Authorizations, and the
Contributors have no Knowledge of any change in the circumstances under which
those Authorizations were obtained that result in their termination, suspension,
modification or limitation.  The Contributors have no Knowledge, nor have they
received written notice within the past three years, of any existing violation
of any provision of any applicable building, zoning, subdivision, environmental
or other governmental ordinance, resolution, statute, rule, order or regulation,
including but not limited to those of environmental agencies or insurance boards
of underwriters, with respect to the ownership, operation, use, maintenance or
condition of the Property or any part thereof, or requiring any repairs or
alterations other than those that have been made prior to the date hereof.
 
3.13         Operating Agreements.  The LLC has performed all of its obligations
under each of the Operating Agreements and no fact or circumstance has occurred
which, by itself or with the passage of time or the giving of notice or both,
would constitute a material default under any of the Operating
Agreements.  Without the prior written consent of the Acquirers, which consent
will not be unreasonably withheld or delayed, the Contributors shall cause the
LLC not to enter into any new management agreement, maintenance or repair
contract, supply contract, lease in which it is lessee or other agreements with
respect to the Property, nor shall the Contributors cause the LLC to enter into
any agreements modifying the Operating Agreements.
 
3.14         Warranties and Guaranties.  The Contributors shall cause the LLC
not to release or modify any warranties or guarantees, if any, of manufacturers,
suppliers and installers relating to the Improvements and the Tangible Personal
Property or any part thereof, except with the prior written consent of the
Acquirers, which consent shall not be unreasonably withheld or delayed.  A
complete list of all such warranties and guaranties in effect as of the date of
this Agreement is attached hereto as Exhibit H.
 
3.15         Insurance.  All of the LLC’s Insurance Policies are valid and in
full force and effect, all premiums for such policies were paid when due and the
Contributors shall cause the LLC to pay all future premiums for such policies
(and any replacements thereof) on or before the due date therefor.  The
Contributors shall cause the LLC to pay all premiums on, and shall cause the LLC
not to cancel or allow to expire, any of the LLC’s Insurance Policies prior to
the Closing Date unless such policy is replaced, without any lapse of coverage,
by another policy or policies providing coverage at least as extensive as the
policy or policies being replaced.  The Contributors shall cause the LLC to name
the Acquirers as additional insureds on each of the LLC’s Insurance Policies.
 

--------------------------------------------------------------------------------


 
3.16         Condemnation Proceedings; Roadways.  The LLC has received no
written notice of any condemnation or eminent domain proceeding pending or
threatened against the Property or any part thereof.  The Contributors have no
Knowledge of any change or proposed change in the route, grade or width of, or
otherwise affecting, any street or road adjacent to or serving the Real
Property.
 
3.17         Litigation with Respect to LLC.  Except as set forth on Exhibit I
there is no action, suit or proceeding pending or known to be threatened against
or affecting the LLC or any part of or interest in the Property in any court,
before any arbitrator or before or by any governmental agency which (a) in any
manner raises any question affecting the validity or enforceability of this
Agreement or any other material agreement or instrument to which the LLC is a
party or by which it is bound and that is or is to be used in connection with,
or is contemplated by, this Agreement, (b) could materially and adversely affect
the business, financial position or results of operations of the LLC, (c) could
materially and adversely affect the ability of the LLC to perform its
obligations hereunder, or under any document to be delivered pursuant hereto,
(d) could create a material lien on the Property, any part thereof or any
interest therein, or (e) could otherwise materially and adversely affect the
Property, any part thereof or any interest therein or the use, operation,
condition or occupancy thereof.
 
3.18         Labor Disputes and Agreements.  There are not currently any labor
disputes pending or, threatened as to the operation or maintenance of the
Property or any part thereof.   The LLC is not a party to any union or other
collective bargaining agreement with employees employed in connection with the
ownership, operation or maintenance of the Property.  The Acquirers will not be
obligated to give or pay any amount to any employee of the LLC, and the
Acquirers shall not have any liability under any pension or profit sharing plan
that the LLC may have established with respect to the Property or their or its
employees.
 
3.19         Financial Information.  To the Contributors’ Knowledge, except as
otherwise disclosed in writing to the Acquirers prior to the end of the Study
Period, for each of the LLC’s accounting years, when a given year is taken as a
whole, all of the LLC’s financial information previously delivered or to be
delivered to the Acquirers is and shall be correct and complete in all material
respects and presents accurately the financial condition of the LLC and results
of the operations of the Property for the periods indicated, except that such
statements do not have footnotes or schedules that may otherwise be required by
GAAP.  If requested by the Acquirers, the Contributors shall cause the LLC to
deliver promptly all four-week period ending financial information available to
the LLC.  The LLC’s financial information is prepared based on books and records
maintained by the LLC in accordance with the LLC’s accounting system.  The LLC’s
financial information has been provided to the Acquirer without any changes or
alteration thereto.  To the best of Contributors’ Knowledge, since the date of
the last financial statement included in the LLC's financial information, there
has been no material adverse change in the financial condition or in the
operations of the Property.
 

--------------------------------------------------------------------------------


 
3.20         Organizational Documents.  The LLC’s Organizational Documents are
in full force and effect and have not been modified or supplemented, and no fact
or circumstance has occurred that, by itself or with the giving of notice or the
passage of time or both, would constitute a default thereunder.
 
3.21         Operation of Property.  The Contributors covenant that between the
date hereof and the Closing Date, Contributors shall cause the LLC to (a)
operate the Property only in the usual, regular and ordinary manner consistent
with the LLC’s prior practice, (b) maintain the books of account and records in
the usual, regular and ordinary manner, in accordance with sound accounting
principles applied on a basis consistent with the basis used in keeping its
books in prior years, and (c) use all reasonable efforts to preserve intact the
present business organization, keep available the services of the present
officers and employees and preserve their relationships with suppliers and
others having business dealings with them.  The Contributors shall cause the LLC
to continue to make good faith efforts to take guest room reservations and to
book functions and meetings and otherwise to promote the business of the
Property in generally the same manner as the LLC did prior to the execution of
this Agreement.  Except as otherwise permitted hereby, from the date hereof
until Closing, the Contributors shall use their good faith efforts to ensure
that the LLC shall not take any action or fail to take action the result of
which (i) would have a material adverse effect on the Property or the Acquirers’
ability to continue the operation thereof after the Closing Date in
substantially the same manner as presently conducted, (ii) reduce or cause to be
reduced any room rents or any other charges over which Contributors have
operational control, or (iii) would cause any of the representations and
warranties contained in this Article III to be untrue as of Closing.
 
3.22         Bankruptcy with respect to LLC.  No Act of Bankruptcy has occurred
with respect to the LLC.
 
3.23         Hazardous Substances.  Except for matters in LLC’s or Acquirers’
audits, Contributors have no Knowledge:  (a) of the presence of any “Hazardous
Substances” (as defined below) on the Property, or any portion thereof, or,
(b) of any spills, releases, discharges, or disposal of Hazardous Substances
that have occurred or are presently occurring on or onto the Property, or any
portion thereof, or (c) of the presence of any PCB transformers serving, or
stored on, the Property, or any portion thereof, and Contributors have no
Knowledge of any failure to comply with any applicable local, state and federal
environmental laws, regulations, ordinances and administrative and judicial
orders relating to the generation, recycling, reuse, sale, storage, handling,
transport and disposal of any Hazardous Substances (as used herein, “Hazardous
Substances” shall mean any substance or material whose presence, nature,
quantity or intensity of existence, use, manufacture, disposal, transportation,
spill, release or effect, either by itself or in combination with other
materials is either:  (1) potentially injurious to the public health, safety or
welfare, the environment or the Property, (2) regulated, monitored or defined as
a hazardous or toxic substance or waste by any Governmental Body, or (3) a basis
for liability of the owner of the Property to any Governmental Body or third
party, and Hazardous Substances shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, crude oil, or any products, by-products or
components thereof, and asbestos).  Notwithstanding anything to the contrary
contained herein Contributor shall have no liability to Acquirer for any
Hazardous Substances of which Contributor has no Knowledge.
 

--------------------------------------------------------------------------------


 
3.24         Room Furnishings.  All public spaces, lobbies, meeting rooms, and
each room in the Hotel available for guest rental is furnished in accordance
with commercially reasonable standards for the Hotel and room type.
 
3.25         Intentionally Omitted.
 
3.26         Independent Audit.  Contributors shall provide access by Acquirers’
representatives, to all financial and other information relating to the Property
and the LLC.
 
3.27         Bulk Sale Compliance.  Contributors shall indemnify Acquirers
against any claim, loss or liability arising under the bulk sales law in
connection with the transaction contemplated herein.
 
3.28         Sufficiency of Certain Items.  The Property contains not less than:
 
(a)           a sufficient amount of furniture, furnishings, color television
sets, carpets, drapes, rugs, floor coverings, mattresses, pillows, bedspreads
and the like, to furnish each guest room, so that each such guest room is, in
fact, fully furnished; and
 
(b)           a sufficient amount of towels, washcloths and bed linens, so that
there are three sets of towels, washcloths and linens for each guest room (one
on the beds, one on the shelves, and one in the laundry), together with a
sufficient supply of paper goods, soaps, cleaning supplies and other such
supplies and materials, as are reasonably adequate for the current operation of
the Hotel.
 
3.29         Intentionally Omitted.
 
3.30         Leases.  True, complete copies of the Leases, are attached as
Exhibit D hereto.  The Leases are, and will at Closing be, in full force and
effect and neither Contributors nor the LLC, is in default and the Contributors
shall make good faith efforts for themselves and the LLC not to be in default
with respect thereto (with or without the giving of any notice and/or lapse of
time).  The Leases are, or will be at Closing, freely assignable by Contributors
and Contributors will have obtained all consents of any third party necessary to
assign the Leases to Acquirers.
 
3.31         Noncontravention.  The execution and delivery of, and the
performance by the Contributors of their obligations under this Agreement do not
and will not contravene, or constitute a default under, any provision of
applicable law or regulation, or any agreement, judgment, injunction, order,
decree or other instrument binding upon the Contributors, or result in the
creation of any lien or other encumbrance on any asset of the
Contributors.  There are no outstanding agreements (written or oral) pursuant to
which the Contributors (or any predecessor to or representative of the
Contributors) have agreed to contribute or has granted an option or right of
first refusal to acquire the Interests or the Property or any part thereof.
 

--------------------------------------------------------------------------------


 
3.32         Securities Law Matters.
 
(a)           The Contributors are knowledgeable, sophisticated and experienced
in business and financial matters; the Contributors have previously invested in
securities similar to the LP Units and fully understand the limitations on
transfer imposed by the federal securities laws and as described in this
Agreement. The Contributors are able to bear the economic risk of holding the LP
Units for an indefinite period and are able to afford the complete loss of its
investment in the LP Units; the Contributors have received and reviewed all
information and documents about or pertaining to Partnership Acquirer and
Hersha, the business and prospects of Partnership Acquirer and Hersha and the
issuance of the LP Units as the Contributors deem necessary or desirable; and
the Contributors have had the opportunity to review public filings made with the
SEC pursuant to the Exchange Act related to Partnership Acquirer and Hersha; and
the Contributors have been given the opportunity to obtain any additional
information or documents and to ask questions and receive answers about such
information and documents, Partnership Acquirer, Hersha, the business and
prospects of Partnership Acquirer and Hersha and the LP Units which the
Contributors deem necessary or desirable to evaluate the merits and risks
related to their investment in the LP Units and to conduct their own independent
valuation of the LP Units; and the Contributors understand and have taken
cognizance of all risk factors related to the purchase of the LP Units.  The
Contributors were at no time presented with or solicited by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising in connection with the acquisition of the LP
Units contemplated hereby.  The Contributors are sophisticated real estate
investors. In acquiring the LP Units and engaging in this transaction, the
Contributors are not relying upon any representations made to it by Acquirers or
Hersha, or any of the officers, employees, or agents of Acquirers or Hersha not
contained herein. The Contributors are relying upon their own independent
analysis and assessment (including with respect to taxes), and the advice of
such Contributors’ advisors (including tax advisors), and not upon that of
Acquirers or Hersha or any of Acquirers’ or Hersha’s advisors or affiliates, for
purposes of evaluating, entering into, and consummating the transactions
contemplated by this Agreement. The Contributors represent and warrant that they
has reviewed and approved the form of the Partnership Acquirer’s Limited
Partnership Agreement attached hereto as Exhibit K.


(b)           The Contributors understand that the LP Units have not been
registered under the Securities Act or any state securities acts and are instead
being offered and sold in reliance on an exemption from such registration
requirements. The LP Units issuable to the Contributors are being acquired
solely for the Contributors’ own accounts, for investment, and are not being
acquired with a view to, or for resale in connection with, any distribution,
subdivision, or fractionalization thereof, in violation of such laws, and the
Contributors have no present intention to enter into any contract, undertaking,
agreement, or arrangement with respect to any such resale. The Contributors
understand that any certificates evidencing the LP Units will contain
appropriate legends as required by the Partnership Acquirer’s Limited
Partnership Agreement that reflect the non-negotiability of the certificate and
that the LP Units represented by the certificate are governed by and are
transferable only in accordance with the provisions of the Partnership
Acquirer’s Limited Partnership Agreement.
 

--------------------------------------------------------------------------------


 
(c)           Each Contributor is an "accredited investor" as that term is
defined in Rule 501 of Regulation D under the Securities Act.  In order to be an
“accredited investor”, as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, you must be one of the following:
 
(i)           a bank as defined in Section 3(a)(2) of the Securities Act, or a
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity;
 
(ii)           a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);
 
(iii)          an insurance company as defined in Section 2(13) of the
Securities Act;
 
(iv)          an investment company registered under the Investment Company Act
of 1940, as amended;
 
(v)           a business development company as defined in Section 2(a)(48) of
the Investment Company Act of 1940, as amended;
 
(vi)          a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended;
 
(vii)         a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of  Five Million Dollars ($5,000,000.00);
 
(viii)    an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, as amended if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
adviser, or if the employee benefit plan has total assets in excess of Five
Million Dollars ($5,000,000.00) or, if a self-directed plan, with investment
decisions made sole by persons that are accredited investors;
 

--------------------------------------------------------------------------------


 
(ix)           a private business development company as defined in Section
202(a)(22) of the Investment Advisors Act of 1940, as amended;
 
(x)           an (a) organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, (b) corporation, (c) Massachusetts or similar
business trust, (d) partnership, or (e) limited liability company, in each case
not formed for the specific purpose of acquiring LP Units of the Acquirer or
shares of Hersha’s common stock, with total assets in excess of Five Million
Dollars ($5,000,000.00);
 
(xi)           a director or executive officer of Acquirer or Hersha;
 
(xii)          a natural person whose individual net worth, or joint net worth
with his or her spouse, at the time of his or her acquisition of the LP Units
exceeds One Million Dollars ($1,000,000.00);
 
(xiii)     a natural person who has an individual income in excess of Two
Hundred Thousand Dollars ($200,000.00) in each of the two most recent years or
joint income with that person’s spouse in excess of Three Hundred Thousand
Dollars ($300,000.00) in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
(xiv)     a trust, with total assets in excess of Five Million Dollars
($5,000,000.00), not formed for the specific purpose of acquiring LP Units of
the Acquirer or shares of Hersha’s common stock whose acquisition of LP Units of
the Acquirer or shares of Hersha’s common stock is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of Regulation D under the Securities
Act; or
 
(xv)     an entity in which all of the equity owners are accredited investors.
 
3.33         Patriot Act Representations.  Each Contributor and, to the actual
knowledge of each such Contributor, any direct or indirect owner of the LLC or
such Contributor, (i) are not included on any Government List (as defined
below), (ii) are not persons who have been determined by competent authority to
be subject to the prohibitions contained in the Presidential Executive Order No.
13224 or any other similar prohibitions contained in the rules and regulations
of the OFAC or in any enabling legislation or other Presidential Executive
Orders in respect thereof, (iii) have not been indicted or convicted of any
Patriot Act Offenses, or (iv) are not currently under investigation by any
governmental authority for alleged criminal activity. For purposes of this
Agreement, (i) “Government List” means (A) the Specially Designated Nationals
and Blocked Persons List maintained by OFAC, (B) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC, or (C) any similar list maintained by the
United States Department of State, the United States Department of Commerce or
any other governmental authority or pursuant to any Executive Order of the
President of the United States of America; (ii) “OFAC” means the Office of
Foreign Asset Control, U.S. Department of the Treasury, (iii) “Patriot Act”
means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as
the same may be amended from time to time, and corresponding provisions of
future laws, and (iv) “Patriot Act Offense” means any violation of the criminal
laws of the United States of America or of any of the several states, or that
would be a criminal violation if committed within the jurisdiction of the United
States of America or any of the several states, relating to terrorism or the
laundering of monetary instruments, including any offense under (A) the criminal
laws against terrorism, (B) the criminal laws against money laundering, (C) the
Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of 1986, as
amended, or (E) the Patriot Act and also includes the crimes of conspiracy to
commit, or aiding and abetting another to commit, any of the foregoing.
 

--------------------------------------------------------------------------------


 
Each of the representations, warranties and covenants contained in this Article
III and its various subparagraphs are intended for the benefit of the Acquirers
and may be waived in whole or in part, by the Acquirers, but only by an
instrument in writing signed by the Acquirers.  Each of said representations,
warranties and covenants shall survive the closing of the transaction
contemplated hereby for twelve (12) months, and no investigation, audit,
inspection, review or the like conducted by or on behalf of the Acquirers shall
be deemed to terminate the effect of any such representations, warranties and
covenants, it being understood that the Acquirers have the right to rely thereon
and that each such representation, warranty and covenant constitutes a material
inducement to the Acquirers to execute this Agreement and to close the
transaction contemplated hereby and to pay the Consideration to the
Contributors.  Acquirers acknowledge and agree that, except for the
representations and warranties expressly set forth herein, Acquirers are
acquiring the LLC and Property “AS-IS, WHERE-IS” with no representations or
warranties by or from Contributors, express or implied, or any nature
whatsoever.  
 
ARTICLE IV
 
ACQUIRER'S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
To induce the Contributors to enter into this Agreement and to sell the
Interests, the Acquirers hereby make the following representations, warranties
and covenants upon each of which the Acquirers acknowledge and agree that the
Contributors are entitled to rely and has relied:
 
4.1   Organization and Power.
 
(a)           The Partnership Acquirer is a limited partnership duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Virginia, and has all partnership powers and all governmental licenses,
authorizations, consents and approvals to carry on its business as now conducted
and to enter into and perform its obligations under this Agreement and any
document or instrument required to be executed and delivered on behalf of the
Acquirer hereunder.


--------------------------------------------------------------------------------


 
(b)           The Manager Acquirer is a Delaware limited liability company and
has all requisite powers and all governmental licenses, authorizations, consents
and approvals necessary to carry on its business as now conducted, to own, lease
and operate its properties, to execute and deliver this Agreement and any
document or instrument required to be executed and delivered on behalf of the
Manager Acquirer hereunder.
 
4.2   Noncontravention.  The execution and delivery of this Agreement and the
performance by the Acquirers of their obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, the Partnership Acquirer’s partnership agreement, the Manager
Acquirer’s operating agreement, or any agreement, judgment, injunction, order,
decree or other instrument binding upon the Acquirers or result in the creation
of any lien or other encumbrance on any asset of the Acquirers.
 
4.3   Litigation.  There is no action, suit or proceeding, pending or known to
be threatened, against or affecting the Acquirers in any court or before any
arbitrator or before any Governmental Body which (a) in any manner raises any
question affecting the validity or enforceability of this Agreement or any other
agreement or instrument to which the Acquirers are a party or by which they are
bound and that is to be used in connection with, or is contemplated by, this
Agreement, (b) could materially and adversely affect the ability of the
Acquirers to perform their obligations hereunder, or under any document to be
delivered pursuant hereto.
 
4.4   Bankruptcy.  No Act of Bankruptcy has occurred with respect to the
Acquirers.
 
4.5   No Brokers.  The Acquirers have not engaged the services of, nor are they
or will they become liable to, any real estate agent, broker, finder or any
other person or entity for any brokerage or finder's fee, commission or other
amount with respect to the transaction described herein.
 
ARTICLE V
 
CONDITIONS AND ADDITIONAL COVENANTS
 
The Acquirers’ obligations hereunder are subject to the satisfaction of the
following conditions precedent and the compliance by the Contributors with the
following covenants:
 
5.1   Contributors’ Deliveries.  The Contributors shall have delivered to the
Escrow Agent or the Acquirers, as the case may be, on or before the date of
Closing, all of the documents and other information required of Contributors
pursuant to Section 6.2.
 
5.2   Representations, Warranties and Covenants; Obligations of Contributors;
Certificate.  All of the Contributors’ representations and warranties made in
this Agreement shall be true and correct as of the date hereof and as of the
Closing Date as if then made, there shall have occurred no material adverse
change in the financial condition of the Property or the LLC since the date
hereof, the Contributors shall have performed all of their material covenants
and other obligations under this Agreement and the Contributors shall have
executed and delivered to the Acquirers at Closing a certificate to the
foregoing effect.
 

--------------------------------------------------------------------------------


 
5.3   Title Insurance.  Good and indefeasible title to the fee interest in the
Real Property shall be insurable as such by the Title Company at or below its
regularly scheduled rates subject only to Permitted Title Exceptions as
determined in accordance with Section 2.2.
 
5.4   Condition of Improvements.  The Improvements and the Tangible Personal
Property (including but not limited to the mechanical systems, plumbing,
electrical, wiring, appliances, fixtures, heating, air conditioning and
ventilating equipment, elevators, boilers, equipment, roofs, structural members
and furnaces) shall be in the same condition at Closing as they are as of the
date hereof, reasonable wear and tear excepted.  Prior to Closing, the
Contributors shall not have diminished the quality or quantity of maintenance
and upkeep services heretofore provided to the Real Property and the Tangible
Personal Property and the Contributors shall not have diminished the
Inventory.  The Contributors shall not have removed or caused or permitted to be
removed any part or portion of the Real Property or the Tangible Personal
Property unless the same is replaced, prior to Closing, with similar items of at
least equal quality and acceptable to the Acquirers.
 
5.5   Utilities.  All of the Utilities shall be installed in and operating at
the Property, and service shall be available for the removal of garbage and
other waste from the Property.
 
5.6   Intentionally Omitted.
 
5.7   Interests.  From the date hereof to and including the Closing Date,
Contributors shall not sell, assign, pledge, hypothecate or otherwise transfer
the Interests, except as contemplated by this Agreement, nor shall the
Contributors cause or permit the LLC to issue any securities or membership
interests to any person or to sell, pledge, transfer or otherwise dispose of the
Property or any interest therein.
 
5.8   Existing Mortgage.  Acquirer acknowledges that the Property and the LLC
are subject to the Existing Mortgage, loans in the total original principal sum
of Eight Million Four Hundred Twenty-Three Thousand Dollars ($8,423,000.00) from
New Alliance Bank, a Connecticut banking corporation, successor by merger to
Westbank, a Massachusetts banking corporation.  Acquirer will assume or modify
the Existing Mortgage.
 
5.9   Third Party Consents.  In the event of an assumption or modification of
the Existing Mortgage as contemplated in Section 2.3(b) and 5.8, then as a
condition to Closing, the LLC shall receive approval from New Alliance Bank (i)
to the contribution of the Interests to Acquirers as contemplated hereunder and
(ii) to the percentage lease structure whereby, on the Closing Date, the LLC
shall lease the Property to a REIT subsidiary (“Lessee”) pursuant to a
percentage lease, and Lessee shall enter into a new management agreement with
Manager.
 

--------------------------------------------------------------------------------


 
ARTICLE VI
 
CLOSING
 
6.1       Closing.  Closing shall be held at a location that is mutually
acceptable to the parties, on or before July 1, 2007.
 
6.2   Contributor’ Deliveries.  At Closing, the Contributors shall deliver to
Acquirers all of the following instruments, each of which shall have been duly
executed and, where applicable, acknowledged on behalf of the Contributors and
shall be dated as of the date of Closing:
 
(a)           Certificates representing the Interests.
 
(b)           The certificate required by Section 5.2.
 
(c)           The Assignment and Assumption Agreement.
 
(d)            Any and all service contracts, space leases, and agreements,
including but not limited to that certain Agreement of Lease between 44 Hersha
Norwich Associates, LLC, and Chelsearose, L.L.C., dated June 1, 2006 (the
“Restaurant Lease”).
 
(e)           Such agreements, affidavits or other documents as may be required
by the Title Company to issue the Owner's Title Policy with affirmative coverage
over mechanics' and materialmen's liens.
 
(f)           The FIRPTA Certificates.
 
(g)           True, correct and complete copies of all warranties, if any, of
manufacturers, suppliers and installers possessed by the Contributors and
relating to the Improvements and the Personal Property, or any part thereof.
 
(h)           Copies of the LLC’s Organizational Documents.
 
(i)           Appropriate consent of the LLC, authorizing (A) the execution of
any documents to be executed and delivered by the LLC prior to, at or otherwise
in connection with Closing and in connection with the transactions contemplated
by this Agreement, and (B) the performance by the LLC of its obligations
hereunder and under such documents.
 
(j)           Valid, final and unconditional certificate(s) of occupancy for the
Real Property and Improvements, issued by the appropriate Governmental Body.
 
(k)           Such proof as the Acquirer may reasonably require with respect to
Contributors’ compliance with the bulk sales laws or similar statutes.


--------------------------------------------------------------------------------



(l)           A written instrument executed by the Contributors, conveying and
transferring to the Acquirers all of the Contributors’ right, title and interest
in any telephone numbers and facsimile numbers relating to the Property, and, if
the Contributors maintain a post office box, conveying to the Acquirers all of
their interest in and to such post office box and the number associated
therewith, so as to assure a continuity in operation and communication.
 
(m)          All current real estate and personal property tax bills in the
Contributors’ possession or under their control.
 
(n)           A complete set of all guest registration cards, guest transcripts,
guest histories, and all other available guest information.
 
(o)           An updated schedule of employees, showing salaries and duties with
a statement of the length of service of each such employee, brought current to a
date not more than 48 hours prior to the Closing.
 
(p)           A complete list of all advance room reservations, functions and
the like, in reasonable detail so as to enable the Acquirers to honor the
Contributors’ commitments in that regard.
 
(q)           A list of the Contributors’ outstanding accounts receivable as of
midnight on the date prior to the Closing, specifying the name of each account
and the amount due the Contributors.
 
(r)            Possession of the Property and all keys for the Property.
 
(s)           All books, records, operating reports, appraisal reports, files
and other materials in the Contributors’ possession or control which are
necessary in the Acquirers’ discretion to maintain continuity of operation of
the Property.
 
(t)            To the extent permitted under applicable law, documents of
transfer necessary to transfer to the Acquirers the Contributors’ employment
rating for workmens' compensation and state unemployment tax purposes.
 
(u)           An assignment of all warranties and guarantees from all
contractors and subcontractors, manufacturers, and suppliers in effect with
respect to the Improvements.
 
(v)           Complete set of “as-built” drawings for the Improvements as
available in Contributors’ possession.
 
(w)           Such proof, reasonably acceptable to the Acquirers evidencing the
payment by Contributors of all transfer taxes incurred in connection with the
transactions contemplated by this Agreement.
 
(x)            The Joinder.
 

--------------------------------------------------------------------------------


 
(y)           Any other document or instrument reasonably requested by the
Acquirers or required hereby.
 
6.3           Acquirers’ Deliveries.  At Closing, the Acquirers shall pay or
deliver to the Contributor the following:
 
 
(a)
The Consideration described in Section 2.3.

 
 
(b)
The Assignment and Assumption Agreement.

 
 
(c)
The Joinder.

 
(d)           Any other document or instrument reasonably requested by the
Contributors or required hereby.
 
6.4           Closing Costs.    Each party shall pay its own legal fees and
expenses.  All filing fees, and recording or other similar taxes, and all
charges for title insurance premiums shall be paid by Acquirers.  Any other
costs or expenses shall be paid by Contributors.
 
6.5   Income and Expense Allocations.
 
 
(a)
Items to be Apportioned.  The following shall be prorated and apportioned
between Contributors and the Acquirers as of 11:59:59 P.M. (local Hotel time) on
the Apportionment Date, except as otherwise expressly provided to the contrary
below:

 
 
(i)
Property Taxes.  Real estate taxes, ad valorem taxes, personal property taxes,
special assessments, sewer rents and taxes, and any other governmental tax or
charge levied or assessed against the Property (collectively, the “Property
Taxes”), shall be apportioned on the basis of the respective periods for which
each is assessed or imposed.  If the Closing Date shall occur either before an
assessment is made or a tax rate is fixed for the tax period in which the
Closing occurs, the apportionment of such Property Taxes shall be calculated on
the basis of the prior year’s Property Taxes, but, after the assessment and tax
rate for the current year are fixed, the apportionment thereof shall be
recalculated and the Contributors or the Acquirers, as the case may be, shall
promptly pay to the other the amount determined to be due based on such
recalculation.

 
 
(ii)
Utilities. The Utilities shall be apportioned (i) by having the utility
companies servicing the Property make final meter readings on the Apportionment
Date, the payment of which shall be the Contributors’ responsibility, or (ii) if
such readings cannot be obtained, on the basis of the most recent bills that are
available, reasonably adjusted (if necessary) to reflect any changes in
occupancy, temperature or other relevant variables between the respective
periods covered by such bills and the most recent relevant at period, to the
extent such changes would have a material impact on the amount of the estimated
charges for the most recent period for the utility in question.  If the
apportionment is not based on an actual current reading, then, upon the taking
of a subsequent actual reading, or upon receipt of a subsequent bill, such
apportionment shall be recalculated and the Contributors or the Acquirers, as
the case may be, shall promptly pay to the other the amount determined to be due
upon such recalculation.  The Acquirers shall reimburse the Contributors for any
outstanding utility deposits made by the Contributors

 

--------------------------------------------------------------------------------



 
(iii)
Licenses.  All repaid fees or other charges for transferable licenses, if any,
shall be apportioned on the basis of the fiscal period covered by such license,
but all amounts refundable under unassigned or unassignable licenses shall
remain the property of Contributors.

 
 
(iv)
Service Contracts, Space Leases and Agreements.  Amounts paid or payable under
any service contract, space lease and agreement, including but not limited to
the Restaurant Lease shall be apportioned on the basis of the period covered by
such payments.

 
 
(v)
Revenues. All revenues from the rental of guestrooms and from food and beverage
and other sales or services, net of applicable sales taxes and other
governmental impositions (whether such revenues, sales taxes or other
governmental impositions are collected or not) that are posted to a guest room
account through 11:59:59 pm on the Apportionment Date shall be divided equally
among the Contributors and the Acquirers.  After this time all revenues from the
rental of guestrooms and from food and beverage and other sales or services
posted to a guest room account shall belong to the Acquirers.  For purpose of
these apportionments, the hotel personnel shall promptly post all charges as
they are incurred.  Guestroom rental charges of those guests who check-in on the
Apportionment Date shall be deemed incurred at check-in.  Revenues from any
meeting room occupied, but vacated prior to midnight of the Apportionment Date
shall belong to the Contributors.


--------------------------------------------------------------------------------



Revenues from any meeting room that was not occupied until after this time shall
belong to the Acquirers.  Revenues for any meeting room that was occupied by the
same customer on both the Apportionment Date and the Closing Date shall be
allocated between the Contributors and the Acquirers based on the number of
hours on each such date that the room was occupied and unavailable for rental to
other customers.
 
 
(vi)
Sales Taxes.  All sales, use and occupancy taxes, if any, due or to become due
in connection with revenues from the Hotel apportioned or allocated to the
Contributors in accordance with Section 6.5(a)(iv) shall be paid by the
Contributors, and all sales, use and occupancy taxes due or to become due in
connection with revenues apportioned or allocated to the Acquirers in accordance
with Section 6.5(a)(iv) shall be paid by the Acquirers.  The Contributors and
the Acquirers shall each indemnify the other from and against any liability for
unpaid sales, use or occupancy tax resulting from the indemnifying party’s
failure to make the payments required under this Section 6.5(a)(v).

 
 
(b)
Receivables.  The Acquirers shall not purchase the book of accounts receivable.

 
 
(c)
House Banks. The Acquirers shall purchase the petty cash funds and cashiers’
banks, provided that the Acquirers shall only purchase cash on hand and shall in
no event purchase any receipts.

 
 
(d)
Employee Wages and Other Compensation.  On or before the Closing Date, The
Contributors shall pay or cause to be paid (i) all unpaid wages or salaries
(including any earned but unused vacation days accrued, irrespective of whether
such vacation days are actually vested) of all persons employed at the Property;
(ii) any employment taxes or government levies on item (i) above; and (iii) any
retirement plan payments, medical insurance payments or other similar
deductions.  Hereinafter, (i) through (iii) above shall be referred to as the
“Contributors’ Employee Payment.”  The Contributors shall be responsible for
Contributors’ Employee Payment accruing through 11:59:59 pm on the Apportionment
Date.  From that point forward, the Acquirers shall be responsible for these
expenses for those persons who the Acquirers elect to employ.

 
 
(e)
Reconciliation and Final Payment; Intent of Section.  The Contributors and the
Acquirers, shall cooperate after Closing to make a final determination of the
prorations and adjustments required hereunder as soon as reasonably practicable,
but in no event later than ninety (90) days after the Closing Date (except with
respect to any item which is not determinable within such time frame, as to
which the time period shall be extended until such item is determinable).  Upon
the final reconciliation of the prorations and adjustments under this Section
6.5, the party which owes the other party any sums hereunder shall pay such
party such sums within ten (10) days after the reconciliation thereof.  It is
the intent of the parties that all items herein which are subject to
apportionment shall, except as otherwise specifically provided in Section 6.5,
result in the Contributors receiving all of the economic benefits and burdens of
the Hotel with respect to the period prior to the Closing Date, and the
Acquirers receiving all of the economic benefits and burdens of the Hotel with
respect to the period from and after the Closing Date.


--------------------------------------------------------------------------------


 
 
(f)
Accounts Payable.  The Contributors shall retain and be responsible for the
payment of all accounts payable and other debts and liabilities of the
Contributors or otherwise relating to the Hotel, which have accrued prior to the
Closing, whether or not invoiced (the “Accounts Payable”), except to the extent
the Acquirers have received a credit for any such item under this Section 6.5 of
this Agreement.  The parties acknowledge and agree that except as may be
expressly set forth in this Agreement, the Acquirers are in no way assuming any
responsibility for the payment of any Accounts Payable of the Contributors.

 
 
(g)
Survival.  The provisions of this Section 6.5 shall survive the Closing for a
period of six (6) months.

 
6.6           Safes.  On the Closing Date Contributors shall cause the delivery
to Acquirers of all of Contributors’ keys to all safes and safe deposit boxes
(collectively, the “safes”) at the Property.  On or prior to the Closing Date,
Contributors shall give written notices to those persons who have deposited
items in any central safes (excluding in-room safes), advising them of the sale
of the Hotel to Acquirers and requesting the removal or verification of their
contents in the safes on the Closing Date.  All such removals or verifications
on the Closing Date shall be under the supervision of Contributors’ and
Acquirers’ respective representatives.  All contents which are to remain in the
safes shall be recorded.  Items belonging to guests who have not responded to
such written notice by so removing or verifying their safe contents by the end
of the day shall be recorded in the presence of the respective
representatives.  Any such contents so verified or recorded and thereafter
remaining in the hands of Acquirers shall be the responsibility of Acquirers and
Acquirers hereby agree to indemnify, defend and hold Contributors harmless from
any liability therefor.  Contributors hereby agree to indemnify and hold
Acquirers harmless from any liability arising from claims by guests for any loss
of contents in the safes not verified or recorded on the Closing Date.


--------------------------------------------------------------------------------


 
6.7           Completion of Conversion. On the Closing Date Contributors shall
provide proof of completion of items identified in the Intercontinental Hotels
Group Property Improvement Plan dated as of April 13, 2005, and in a Post
Opening Visit/Extension Request letter from Intercontinental Hotels Group dated
as of January 29, 2007 (collectively, the “PIP” and attached hereto as Exhibit
L). If any items remain uncompleted, Acquirers shall have the right to require
Contributors to place Two Hundred Thousand Dollars ($200,000.00) in escrow with
Hersha Capital Corporation unless and until Contributors provide proof of
completion to Acquirers in the form of acknowledgement by Intercontinental
Hotels Group that the items identified in the PIP are complete.
 
ARTICLE VII

 
CONDEMNATION; RISK OF LOSS
 
7.1           Condemnation.  In the event of any actual or threatened taking,
pursuant to the power of eminent domain, of all or any portion of the Real
Property, or any proposed sale in lieu thereof, the Contributors shall give
written notice thereof to the Acquirers promptly after the Contributors learn or
receive notice thereof.  If all or any part of the Real Property is, or is to
be, so condemned or sold, the Acquirers shall have the right to terminate this
Agreement pursuant to Section 8.3.  If the Acquirers elect not to terminate this
Agreement, all proceeds, awards and other payments arising out of such
condemnation or sale (actual or threatened) shall be paid or assigned, as
applicable, to the Acquirers at Closing.
 
7.2           Risk of Loss.   The risk of any loss or damage to the Property
prior to the recordation of the Deed shall remain upon Contributors.  If any
such loss or damage to more than ten percent (10%) of the value of the
Improvements occurs prior to Closing or any such loss or damage is uninsured or
underinsured, the Acquirers shall have the right to terminate this Agreement
pursuant to Section 8.3.  If the Acquirers elect not to terminate this
Agreement, all insurance proceeds and rights to proceeds arising out of such
loss or damage shall be paid or assigned, as applicable, to the Acquirers at
Closing.
 
ARTICLE VIII

 
LIABILITY OF ACQUIRERS; INDEMNIFICATION BY CONTRIBUTORS;
TERMINATION RIGHTS
 
8.1           Liability of Acquirers.  Except for any obligation expressly
assumed or agreed to be assumed by the Acquirers hereunder and in the Assignment
and Assumption Agreement, the Acquirers do not assume any obligation of the
Contributors or any liability for claims arising out of any occurrence prior to
Closing.
 
8.2           Indemnification by Contributors.  The Contributors hereby
indemnify and hold the Acquirers harmless from and against any and all suits,
actions, claims, costs, penalties, damages, losses, liabilities and expenses,
subject to Section  9.11 that may at any time be incurred by the Acquirers,
whether before or after Closing, (i) as a result of any breach by the
Contributors of any of their representations, warranties, covenants or
obligations set forth herein or in any other document delivered by the
Contributors pursuant hereto, (ii) relating to any suits, litigation or actions
brought against any Contributors or the LLC prior to the Closing Date, (iii) in
connection with any and all liabilities and obligations of the LLC occurring,
accruing or arising prior to the Closing Date, (iv) resulting from any default
of the Contributors before and after the Closing Date and resulting from the
change in ownership of the LLC under that certain Holiday Inn Hotel Conversion
License Agreement by and between Holiday Hospitality Franchising, Inc. and the
LLC, dated as of June 30, 2005, (v) resulting from the failure of Contributors
to complete the PIP items to the satisfaction of Intercontinental Hotels Group,
(vi) resulting from failure of the Contributors to notify and obtain consent
from Holiday Hospitality Franchising, Inc., and/or (vii) as a result of or in
connection with the use or operation of the Property prior to the Closing Date.
 

--------------------------------------------------------------------------------


 
8.3           Termination by Acquirers.  If any condition set forth herein
cannot or will not be satisfied prior to Closing, or upon the occurrence of any
other event that would entitle the Acquirers to terminate this Agreement and its
obligations hereunder, and the Contributors fail to cure any such matter within
five days after notice thereof from the Acquirers, the Acquirers, at their
option and as their sole remedy, shall elect either (a) to terminate this
Agreement  and receive a refund of the entire Deposit, with interest, and all
other rights and obligations of the Contributors and the Acquirers hereunder
shall terminate immediately, or (b) to waive their right to terminate and,
instead, to proceed to Closing.
 
8.4           Termination by Contributor.  If, prior to Closing, the Acquirers
default in performing any of their obligations under this Agreement, and the
Acquirers fail to cure any such default within five (5) business days after
notice thereof from the Contributors, then the Contributors’ sole remedy for
such default shall be to terminate this Agreement.
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
9.1           Completeness; Modification.  This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby and supersedes all prior discussions, understandings,
agreements and negotiations between the parties hereto.  This Agreement may be
modified only by a written instrument duly executed by the parties hereto.
 
9.2           Assignments.  The Acquirers may assign their rights hereunder to
any affiliate of Acquirers without the consent of the Contributors.  No such
assignment shall relieve the Acquirers of any of their obligations and
liabilities hereunder.
 
9.3           Successors and Assigns.  The benefits and burdens of this
Agreement shall inure to the benefit of and bind the Acquirers and the
Contributors and their respective party hereto.


--------------------------------------------------------------------------------


 
9.4           Days.  If any action is required to be performed, or if any
notice, consent or other communication is given, on a day that is a Saturday or
Sunday or a legal holiday in the jurisdiction in which the action is required to
be performed or in which is located the intended recipient of such notice,
consent or other communication, such performance shall be deemed to be required,
and such notice, consent or other communication shall be deemed to be given, on
the first business day following such Saturday, Sunday or legal holiday.  Unless
otherwise specified herein, all references herein to a “day” or “days” shall
refer to calendar days and not business days.
 
9.5           Governing Law.  This Agreement and all documents referred to
herein shall be governed by and construed and interpreted in accordance with the
laws of the State of Connecticut.
 
9.6           Counterparts.  To facilitate execution, this Agreement may be
executed in as many counterparts as may be required.  It shall not be necessary
that the signature on behalf of both parties hereto appear on each counterpart
hereof.  All counterparts hereof shall collectively constitute a single
agreement.
 
9.7           Severability.  If any term, covenant or condition of this
Agreement, or the application thereof to any person or circumstance, shall to
any extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such term, covenant or condition to other persons or
circumstances, shall not be affected thereby, and each term, covenant or
condition of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
 
9.8           Costs.  Regardless of whether Closing occurs hereunder, and except
as otherwise expressly provided herein, each party hereto shall be responsible
for its own costs in connection with this Agreement and the transactions
contemplated hereby, including without limitation fees of attorneys, engineers
and accountants.
 
9.9           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered by hand, transmitted by
facsimile transmission, sent prepaid by Federal Express (or a comparable
overnight delivery service) or sent by the United States mail, certified,
postage prepaid, return receipt requested, at the addresses and with such copies
as designated below.  Any notice, request, demand or other communication
delivered or sent in the manner aforesaid shall be deemed given or made (as the
case may be) when actually delivered to the intended recipient.
 
If to the Contributor:
Hersha Norwich Associates, LLC
 
44 Hersha Drive
 
Harrisburg, PA 17102
 
Phone: (717) 236-4400
 
Fax: (717) 774-7383

 

--------------------------------------------------------------------------------


 

 
Kirit Patel
 
245 Whiting Farms Road
 
Holyoke, MA 01040
     
Ashwin Shah
 
360 Santure Road
 
Monroe, MI 48162
     
K&D Investment Associates, L.L.C.
 
398 Santure Road
 
Monroe, MI 48162
   
With a copy to:
Paul M. Maleck, Esq.
 
Doherty, Wallace, Pillsbury and Murphy, P.C.
 
One Monarch Place, Suite 1900
 
Springfield, MA 01144
 
Phone: (413) 733-3111
 
Fax: (413) 734-3910
   
If to the Acquirer:
Hersha Hospitality Limited Partnership
 
44 Hersha Drive
 
Harrisburg, PA 17102
 
Phone: (717) 236-4400
 
Fax: (717) 774-7383
 
Attn: Ashish R. Parikh
   
With a copy to:
Lok Mohapatra, Esquire
 
Franklin Firm, LLP
 
Penn Mutual Towers
 
510 Walnut Street, 9th floor
 
Philadelphia, PA  19106
 
Phone:  (215) 238-1045
 
Fax:  (267) 238-1874

 
Or to such other address as the intended recipient may have specified in a
notice to the other party.  Any party hereto may change its address or designate
different or other persons or entities to receive copies by notifying the other
party and the Escrow Agent in a manner described in this Section.
 
9.10         Incorporation by Reference.  All of the exhibits attached hereto
are by this reference incorporated herein and made a part hereof.
 
9.11         Survival.  All of the representations, warranties, covenants and
agreements of the Contributor and the Acquirer made in, or pursuant to, this
Agreement shall survive for a period of twelve (12) months following Closing and
shall not merge into the Deed or any other document or instrument executed and
delivered in connection herewith, except for the representations and warranties
set forth in Sections 3.4, 3.7 and 3.9, which shall survive for periods
coterminous with applicable statutes of limitations.
 

--------------------------------------------------------------------------------


 
9.12         Further Assurances.  The Contributors and the Acquirers each
covenant and agree to sign, execute and deliver, or cause to be signed, executed
and delivered, and to do or make, or cause to be done or made, upon the written
request of the other party, any and all agreements, instruments, papers, deeds,
acts or things, supplemental, confirmatory or otherwise, as may be reasonably
required by either party hereto for the purpose of or in connection with
consummating the transactions described herein.
 
9.13         No Partnership.  This Agreement does not and shall not be construed
to create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of Contributors and Acquirers
specifically established hereby.
 
9.14         Time of Essence.  Time is of the essence with respect to every
provision hereof.
 
9.15         Confidentiality.  Contributors and their representatives, including
any professionals representing Contributors, shall keep the existence and terms
of this Agreement strictly confidential, except to the extent disclosure is
compelled by law, and then only to the extent of such compulsion.
 
[The remainder of this page is left intentionally blank.]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Contributors and the Acquirers have caused this
Agreement to be executed in their names by their respective duly-authorized
representatives.
 



 
CONTRIBUTORS:
       
HERSHA NORWICH ASSOCIATES, LLC, a Delaware limited liability company
             
By:
   
Name: Hasu P. Shah
 
Title: Manager
       
KIRIT PATEL
                  
Kirit Patel, an individual
       
ASHWIN SHAH
                  
Ashwin Shah, an individual
       
K&D INVESTMENT ASSOCIATES, L.L.C., a Michigan limited liability company
             
By:
   
Name: Kanti H. Shah
 
Title: Manager

 
    

--------------------------------------------------------------------------------





  ACQUIRERS:           HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia
limited partnership  
By:
Hersha Hospitality trust, a Maryland business trust, its sole general partner
                   
By:
     
Name: Ashish R. Parikh
   
Title: CFO
          44 NORWICH MANAGER, LLC, a Delaware limited liability company        
         
By:
 
  Name: Ashish R. Parikh   Title: Manager

 
 

--------------------------------------------------------------------------------
